Appellate Case: 19-2086      Document: 010110613865                      FILED Page: 1
                                                      Date Filed: 12/03/2021
                                                            United States Court of Appeals
                                                                     Tenth Circuit

                       UNITED STATES COURT OF APPEALS December 3, 2021
                                                                Christopher M. Wolpert
                                    TENTH CIRCUIT                   Clerk of Court



  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
                                                         No. 19-2086
                                               (D.C. No. 1:02-CR-00084-WJ-1)
  v.
                                                          (D. N.M.)
  BERNIE BANUELOS,

           Defendant - Appellant.


                               ORDER AND JUDGMENT *


 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.


       After examining the briefs and the appellate record, this court has

 determined unanimously that oral argument would not materially assist the

 determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

 Accordingly, the case is ordered submitted without oral argument.

       In 2002, Appellant Bernie Banuelos was sentenced to 324 months’

 imprisonment after being found guilty of, inter alia, possession with intent to

 distribute crack cocaine, in violation of 21 U.S.C. § 841(a) and (b)(1)(B). In


       *
         This order and judgment is not binding precedent except under the doctrine
 of law of the case, res judicata, and collateral estoppel. It may be cited, however,
 for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
 32.1.
Appellate Case: 19-2086   Document: 010110613865      Date Filed: 12/03/2021   Page: 2



 2009, Banuelos’s sentence was reduced to 263 months pursuant to a retroactive

 amendment made to the United States Sentencing Guidelines. See United States

 v. Banuelos, 388 F. App’x 756, 757 (10th Cir. 2010). In 2019, Banuelos again

 sought reduction of his sentence, this time pursuant to the First Step Act of 2018,

 Pub. L. No. 115-391, 132 Stat. 5194 (2018). The district court denied the motion

 and this appeal followed.

       After Banuelos was released from federal custody on November 4, 2021,

 the United States filed a motion to dismiss this appeal as moot. See United States

 v. Fields, 823 F. App’x 587, 591 (10th Cir. 2020) (unpublished disposition)

 (concluding appellant’s release from prison mooted his appeal from the denial of

 his § 3582(c)(1)(B) motion). The motion to dismiss on mootness grounds is not

 opposed by Banuelos. Accordingly, we grant the government’s unopposed

 motion to dismiss this appeal as moot.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                          -2-